Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 - 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bogdanovich et al. (US Pat. No. 20160120470), hereinafter referred to as Bogdanovich in view of Taniguchi (US Pat. No. 4983923). 
Referring to claim 1, Bogdanovich discloses a garment for measuring biological information, comprising: 
a first stretchy electrically insulated base material constituting the garment (152, fig. 10); 
a second stretchy electrically insulated base material provided in proximity to the first stretchy electrically insulate base material (154, fig. 10); and 
a stretchy electrically conductive material (154, fig. 10), 

Taniguchi discloses, what Bogdanovich lacks, wherein an absolute value of frictional electrostatic voltage generated by rubbing the first stretchy electrically insulated base material and the second stretchy electrically insulated base material together is 10 kV or less (less than 10Kv static charge).
Bogdanovich and Taniguchi are analogous art because they are from the same field of endeavor in the measuring of electrostatic. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Taniguchi and Bogdanovich before him or her, to modify the system of Bogdanovich to include the fabrics of Taniguchi. 
	The suggestion/motivation for doing so would have been to achieve the required fabric electrostatics characteristics. 
Therefore, it would have been obvious to combine Taniguchi with Bogdanovich to obtain the invention as specified in the instant claim. 

As to claim 3, Bogdanovich discloses the garment for measuring biological information according to claim 1 or 2, wherein the stretchy electrically conductive material comprises a stretchy electrically conductive sheet comprising at least electrically conductive particles and an electrically insulated binder resin (154, fig. 10).  

As to claim 4, Bogdanovich discloses the garment for measuring biological information according to claim 1 or 2, wherein the stretchy electrically conductive material comprises a stretchy electrically conductive fabric comprising at least electrically conductive fibers (fiber shown in fig. 11).  


Claims 5 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bogdanovich in view of McDaniel et al. (US Pub. No. 20100210745), hereinafter referred to as McDaniel. 

As to claim 5, McDaniel discloses, what Bogdanovich lacks, the garment for measuring biological information according to any one of claims 1, wherein the first stretchy electrically insulated base material is one or more fiber materials selected from cotton, wool, hemp, silk, polyester, polypropylene, polyamide, polyacrylamide, rayon, aromatic polyamide, and polybenzoxazole (para. 0012).  
Bogdanovich and McDaniel are analogous art because they are from the same field of endeavor in the alteration of material composition. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Bogdanovich and McDaniel before him or her, to modify the system of Bogdanovich to include the materials of McDaniel. 
	The suggestion/motivation for doing so would have been to use known material composition to improve product performance. 
Therefore, it would have been obvious to combine McDaniel with Bogdanovich to obtain the invention as specified in the instant claim(s).

As to claim 6, McDaniel discloses the garment for measuring biological information according to any 5Application No. NEW Attorney Docket No. 2019-2021A November 27, 2019 one of claims 1, wherein the second stretchy electrically insulated base material comprises an electrically insulated material comprising one or more of fluorine-based resins, polypropylene, polyethylene, polyurethane, polyacrylic acid, polystyrene, polyester, polyamideimide, polyimide, natural rubber, synthetic rubber, or a combination thereof (materials shown in para. 0012).  

As to claim 7, McDaniel discloses the garment for measuring biological information according to any one of claim 1, wherein the first stretchy electrically insulated base material comprises a fiber material including 50 % of cotton, and the second stretchy electrically insulated base material comprises an electrically insulated material comprising one or more of polyamide, polyurethane, polyester, nitrogen-containing synthetic rubber, or a combination thereof (materials shown in para. 0012).  

As to claim 8, McDaniel discloses the garment for measuring biological information according to any one of claim 1, wherein the first stretchy electrically insulated base material comprises a fiber material including 50 % or more of polyester fibers, and the second stretchy electrically insulated base material comprises an electrically insulated material comprising one or more of polyacrylamide, polyacrylic acid ester, polyester, polyvinyl butyral, natural rubber, non- nitrogen-containing synthetic rubber, or a combination thereof (materials shown in para. 0012).



Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Simonsen et al. (US Pub. No. 20140336538) discloses a stretch senor device. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITO C BORROMEO whose telephone number is (571)270-1720.  The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 5712724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/J.C.B/               Assistant Examiner, Art Unit 2184                                                                                                                                                                                         

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184